Citation Nr: 1400566	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  07-30 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2009, the Veteran presented sworn testimony during a personal hearing in Washington D.C., which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In an October 2012 decision, the Board granted an increased evaluation of 10 percent for service-connected anemia.  The Board also determined that the Veteran had raised a claim of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record).  The claim of TDIU was then remanded for further development.  As will be discussed below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) denied the TDIU claim in an October 2013 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The Veteran's service-connected anemia does not preclude substantially gainful employment.





CONCLUSION OF LAW

The criteria for a TDIU based upon service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & West Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2012); 38 C.F.R. § 3.159(b) (2013).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)

The Board finds that all notification and development action needed to arrive at a decision as to the claim on appeal has been accomplished.  Through a notice letter dated September 2013, the RO notified the Veteran of the information and evidence needed to substantiate his TDIU claim.

The Board also finds that the September 2013 notice letter satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter requested the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Accordingly, the Veteran received proper notice pursuant to the mandates of the VCAA.  Moreover, there is no timing problem since, as indicated above, the Veteran's TDIU claim was readjudicated in the October 2013 SSOC, following the issuance of the September 2013 letter.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Further, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence in the claims file includes VA and private treatment records, statements of the Veteran, and service records.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his TDIU claim that needs to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Additionally, the Veteran was afforded VA examinations in October 2013, April 2011 (with a March 2013 addendum opinion), September 2008, and September 2006, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are, when considered together, sufficient, as they are predicated on consideration of the private and VA medical records in the Veteran's claims file, as well as specific examination findings.  They consider the statements of the Veteran, and provide a rationale for the findings made, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).



II. Analysis

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2013).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2013).

As was discussed in the law and regulations section above, TDIU may be awarded on a schedular or extraschedular basis.

Here, the Veteran has raised the issue of TDIU based on the disabling effects of his service-connected anemia, which is rated as 10 percent disabling.

Accordingly, the Veteran fails to meet the schedular criteria for entitlement to TDIU.  See 38 C.F.R. § 4.16(a) (if there is only one such disability, this disability shall be ratable at 60 percent or more).  The claim must therefore be considered on an extraschedular basis.

In accordance with 38 C.F.R. § 4.16(b), the Board has considered whether the Veteran's claim for TDIU should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).

The Court has stated that in order for a veteran to prevail on a claim for a TDIU under 38 C.F.R. § 4.16(b), the record must reflect some factor that takes his case outside of the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether a veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability and a veteran's employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

In this regard, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) addressed the matter of extraschedular ratings when it reviewed and affirmed the Court's Thun decision.  In Thun, the Federal Circuit expressly stated that "only the Under Secretary [for Benefits] and the [Compensation and Pension] Director have the authority to award an extraschedular rating."  Thun, 572, F.3d at 1370.  The Federal Circuit found that, at a minimum, the ROs and the Board were intended to play some role in evaluating a claim for an extraschedular rating.  Id.  However, "[p]ermitting the regional offices and the Board to issue a 'field station submission' in which they recommended extraschedular consideration still reserves to the Under Secretary and the Director the ultimate authority to 'approve' those recommendations based on whether the Veteran should receive an extraschedular rating 'to accord justice.'"  Id.

The Federal Circuit, in fact, stated that the Court held that "while the Under Secretary for Benefits and the Director of Compensation and Pension Services are the only individuals authorized to assign an extraschedular rating, [ROs] and the Board may conduct initial screening of disability claims and may refer . . . only those claims that meet two of the three regulatory criteria for extraschedular consideration."  Thun, 572 F.3d at 1367 (citing Thun, 22 Vet. App. at 111).  Lastly, the Federal Circuit stated that its interpretation did not restrict the opportunity for judicial review."  If the regional office or the Board makes factual findings adverse to the claimant with regard to the extraschedular claim, those findings will be reviewable by the Veterans Court . . . just as would be the case if those findings were made by the Under Secretary or the Director."  Thun, 572 F.3d at 1371.

Given the Federal Circuit's interpretation of the extraschedular provisions of 38 C.F.R. § 3.321(b), only the Compensation and Pension Director or the Under Secretary for Benefits has the authority to award an extraschedular rating.  The Board possesses no such authority.  Thus, pursuant to Thun, the question currently before the Board is limited to whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate and specifically, in the context of the TDIU question, whether the Veteran was unable to secure and follow substantially gainful employment because of his service-connected disabilities for the period in question.

The Veteran is sixty-six years old.  The record indicates that he was previously employed as a project manager/information technology specialist; he has been unemployed since February 2010.  See the VA examination report dated April 2011.  Crucially, the evidence of record does not show that the Veteran's service-connected anemia is so exceptional or unusual that it causes him to be unemployable.  Although the Veteran does not work, there was no indication that his unemployment was due to any special factors surrounding his service-connected disability.
In this matter, the evidence of record does not reflect that the Veteran's service-connected disability has impacted his employability beyond what is contemplated by the schedular ratings assigned.

Notably, the Veteran underwent a VA (QTC) examination in September 2006 to evaluate the current nature and severity of his service-connected hemolytic anemia (due to glucose-6 phosphate dehydrogenase deficiency).  Subjectively, he endorsed lightheadedness, headaches, easy fatigability, weakness, easy bleeding, shortness of breath at rest, chest pain, and syncope.  He also stated that he experienced intermittent claudication after walking five yards and that he underwent phlebotomy procedures up to five times per year.  He reported frequent urinary tract infections as well (note: service connection for urinary tract infections as secondary to service-connected anemia was denied in the April 2007 rating decision; it was not appealed).  Physical examination of the Veteran was largely normal, with the exception of some noted bruising.  Objectively, the Veteran's complete blood count (CBC) revealed signs of anemia, with a hemoglobin level of 13.3 grams per deciliter (g/dL) and a heart level of 41 percent.  The pertinent diagnosis was hemolytic anemia due to glucose-6 phosphate dehydrogenase deficiency.  The examiner noted that there were no "vascular infarction" residuals associated with the anemia.

In August 2008, the Veteran underwent another VA (QTC) examination to evaluate the current nature and severity of his anemia disability.  The Veteran endorsed various symptoms, including headaches, lightheadedness, fatigability, weakness, easy bleeding, shortness of breath at rest, chest pain, and syncope.  E stated that the symptoms varied from day-to-day, and intermittently when sitting, walking, running, and sleeping.  He also described symptoms of claudication, nose bleeds, and extremity coldness.  Physical examination of the Veteran was largely normal.  Diagnostic (CBC) testing revealed signs of anemia, a hemoglobin level of 12.1 g/dL, and a hematocrit level of 35 percent.  The examiner noted that the Veteran's red blood cell count (RBC), hematocrit (normal: 36.0-50%), and hemoglobin (normal: 12.5-17.0) levels were all low.  The pertinent diagnosis was hemolytic anemia due to glucose-6 phosphate dehydrogenase deficiency.

In July 2009, the Veteran testified at a hearing before the undersigned.  He stated that none of the previous VA examiners (in 2006 and 2008) had evaluated him for his claimed weakness or fatigability.  He described feeling "incapacitated," weak, and an overall worsening of symptomatology.

In a December 2009 statement, a VA examiner indicated that the Veteran's November 25, 1980 CBC failed to show any anemia.  Subsequently, in a January 2010 statement, the same examiner indicated that the Veteran had a CBC on November 25, 2008 (not 1980, which was presumably a typographical error made by the examiner his December 2009 statement), that revealed a hemoglobin of 13.2 and a hematocrit of 40.5 percent.  Thus, the examiner concluded that the Veteran was not anemic.

VA treatment records dated from June 2007 to February 2009 show hemoglobin levels ranging from 13.2 g/dL to 13.9 g/dL.

The Veteran underwent another VA examination in April 2011, at which time he endorsed shortness of breath, dizziness, leg cramps, inability to sleep, and feeling "faint" and exhausted.  He reported that he felt "ok" until 2000, but started to feel poorly after that point.  The examination report noted a positive history of hypertension, dizziness, fatigue, dyspnea, headaches, lightheadedness, weakness, bleeding tendencies, and claudication.  Physician examination was largely normal, although there were positive signs of gout and hypertension.  The Veteran's hemoglobin level was 11.9 d/dL.  The VA examiner provided a diagnosis of glucosephosphate dehydrogenase deficiency, with G6pd deficiency, in remission.  However, the examiner also stated that the Veteran had a "mild anemia."

The April 2011 VA examiner specifically addressed the Veteran's functional impairment noting that he claimed to have retired from his occupation in February 2010 due to medical problems including fatigue, dizziness, difficulty walking, arthritis, and gout.  The examiner further noted that the following symptoms have affected the Veteran's occupational activities:   memory loss, decreased concentration, decreased mobility, speech difficulty, lack of stamina, weakness or fatigue, decreased strength of the upper and lower extremities, as well as, urinary and fecal incompetence.

A March 2012 VA addendum to the April 2011 examination indicated that the Veteran had "mild borderline anemia," with a hemoglobin level of 11.9 g/dL, and a hematocrit of 36.7 percent) (13.2 d/dL and 38 percent hematocrit being the lower limits).  The examiner further noted that the Veteran had been admitted to the VA hospital in July 2011 for complaints of dyspnea on exertion and chest tightness.  Myocardial infarction and ischemia were excluded.  The examiner stated that while the Veteran's anemia was chronic and "mild," it was not severe enough to cause the chest pain/dyspnea symptoms.  However, he was unable to attribute those particular symptoms to any one particular disability/condition.  The examiner provided no opinion as to the other symptoms complained of, such as fatigue, headaches, and lightheadedness.

VA treatment records dated March 2012 document a hemoglobin level of 12.3 g/dL.

The Veteran was afforded a VA examination in October 2013, at which time the examiner noted that the Veteran had mild anemia with a hemoglobin level of 12.5 g/dL, and a hematocrit of 38.7 percent.  The examiner reported that the Veteran is not currently undergoing any treatment for his hematological condition, simply "watchful waiting."  Although he noted that the Veteran had significant hematuria, the examiner further indicated that the Veteran is not experiencing any recurrent infections attributatable to his hematological condition.  The examiner concluded that the Veteran's mild anemia does not impact his ability to work.

The Board has reviewed the evidence of record and recognizes that the Veteran has reported certain physical symptoms such as weakness, fatigue, headaches, and dizziness due to his service-connected anemia.  However, such symptoms are considered by the current disability rating.  See Van Hoose, supra.  Critically, the severity of the Veteran's service-connected symptomatology, including weakness, fatigue, headaches, and dizziness, was specifically contemplated by the 10 percent disability rating granted in the Board's October 2012 decision and effectuated in the August 2013 rating decision.  See 38 C.F.R. §§ 4.40, 4.45.  Crucially, there is no probative medical evidence in the file to support a conclusion that his service-connected anemia alone made him unemployable for the period under consideration.  Thus, there is no basis to refer the Veteran's case for consideration of an extraschedular evaluation.

Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun, 22 Vet. App. at 115-16.  As the Veteran does not satisfy the criteria for a TDIU rating under 4.16(a) and his service-connected disability is not such as to warrant consideration of an extraschedular rating under 38 C.F.R. § 4.16(b), the Board concludes that the Veteran's claim for TDIU does not warrant referral for extraschedular consideration.  The Veteran's claim of entitlement to TDIU is accordingly denied.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


